         Case 1:18-cv-02069-TNM Document 17 Filed 05/31/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
CENTER FOR BIOLOGICAL DIVERSITY,                   )
                                                   )
                            Plaintiff,             )
                                                   )              Civ. A. No. 18-2069 (TNM)
           v.                                      )
                                                   )
U.S. FISH AND WILDLIFE SERVICE,                    )
                                                   )
                            Defendant.             )
                                                   )

        MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL

       THE PARTIES, Defendant U.S. Fish and Wildlife Service (“FWS”) and Plaintiff Center

for Biological Diversity, by and through their undersigned counsel, respectfully request an

extension of time, to and though June 28, 2019, to file the Stipulation of Dismissal.

      The extension is necessary for the following reasons: The draft stipulation is being

internally reviewed by the United States Department of the Interior, of which FWS is a sub-

component. Consequently, Defendant respectfully requests that the Court extend the time to file

the Stipulation of Dismissal to no later than June 28, 2019.
Case 1:18-cv-02069-TNM Document 17 Filed 05/31/19 Page 2 of 2




                     Respectfully submitted,


                     JESSIE K. LIU
                     UNITED STATES ATTORNEY
                     D.C. BAR NUMBER 472845

                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                     Chief, Civil Division

                            /s/
                     RHONDA L. CAMPBELL, D.C. Bar No. 462402
                     Assistant United States Attorneys
                     Civil Division
                     555 4th Street, N.W.
                     Washington, D.C. 20530
                     (202) 252-2559
                     Rhonda.campbell@usdoj.gov

                     Counsel for United States

                     /s/ Ryan Adair Shannon
                     Ryan Adair Shannon
                     D.C. Bar Number OR0007
                     Staff Attorney
                     Center for Biological Diversity
                     P.O. Box 11374
                     Portland, OR 97211
                     503-283-5474 ext. 407
                     rshannon@biologicaldiversity.org

                     Attorney for Plaintiff




                                2
